DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-9 and 11-21 are in condition for allowance.
	Claim 10 is now cancelled by Applicant.

Allowable Subject Matter
2.	Claims 1-9 and 11-21 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 17 limit to a method and system comprises a blockchain transaction with a redeem script for an output, wherein the redeem script includes each public key of the plurality of public keys associated with a corresponding private key where each public key is associated with a potential state of a data source that includes a sensor or a signal generation component that provide the input state of the data source. The claimed invention further comprises associated private keys signs an unlocking script of a further blockchain transaction in order to spend the output where the logic arranged to provide the interim result based on a determination of the associated private keys used to sign the unlocking script such that the interim result determines which associate private keys is used to sign the unlocking script, where the unlocking script supplies a parameter for comparison against the interim result and attempts to spend the output more than once by submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script. 
The previous rejection, including the Sheng, et al. and Maim combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads the claimed the redeem script includes each public key with a corresponding private key is associated with a potential state of a data source that includes a sensor or a signal generation component that provide the input state of the data source and submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script. Therefore, none of the references alone or in combination disclose or suggest the claims 1-9 and 11-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435